Election/Restrictions
Claims 109-120, 146-162, and 164-167 are allowable. Claims 113-117, 149-150, and 154-155, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species I, X, XI, XIII, and XVII, as set forth in the Office action mailed on 5/09/2019, is hereby withdrawn and claims 113-117, 149-150, and 154-155 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of the record, McLaren et al (2015/0283349) in figs 1-3 discloses a patient interface system to treat sleep disordered breathing of a patient with pressurized gas, comprising: a patient interface (100) including: a plenum chamber (cavity within the mask) configured to be pressurized above atmospheric pressure in use (breathing gases supplied through conduit (106) to the mask) (para [0100]); and a seal-forming structure (seal (102)) configured to seal with the patient’s face around the patient’s airways, the seal forming structure (102) being connected to a perimeter of the plenum chamber (para [0093]); at least one strap (516) (headgear) (para [0177]); at least one retractor (520) (adjustment mechanism (520) includes a pair of scissor arms (540) with a pair of biasing members (548)) fixedly attached to the patient interface (514), said at least one retractor (520) connected to the at least one strap (516) and configured to retract the at least one strap without patient actuation (provide a restorative force to return the end pieces (544) of strap (516) to a contracted position) (para [00182]); Blosser (5,687,425) discloses a cushion for a headgear including at least one pad (30) (tubular member) to cushion a rearward portion of the patient’s head, said at least one pad having an opening (32, 34) (open ends forming an interior passage (38)), wherein at least one strap (20) passes through said opening to allow the at least one pad to move freely relative to said at least one strap (20) (strap (20) inserted into interior passage (38) and strap (20) is therefore capable of sliding within interior passage (38)) (col 3, ln 10-32); and Smith et al (2003/0051732) in figs 5-6 teaches a respiratory mask .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785